January 30, 2014




                                 JUDGMENT
                 The Fourteenth Court of Appeals
 J.C. WALTER, III, CAROLE WALTER LOOKE, J.C. WALTER, JR., LTD., F.
 FOX BENTON, III, MORENO ENERGY, INC., WILLIAM C. OEHMIG, THE
   CAIN 1988 DESCENDANTS’ TRUST, MARY H. CAIN, MARY H. CAIN
  MARITAL TRUST, ROBERT D. JOLLY, HOWARD CHAPMAN, RUTH B.
   SMALLEY, ARTHUR L. SMALLEY, III, TOM E. SMALLEY, BARBARA
  BETH FRANK SHARMAN TRUST, JANIS KAY FRANK HENRY TRUST,
                 AND MARGARET WEAVER, Appellants

NO. 14-12-00011-CV                          V.

 MARATHON OIL CORPORATION AND MARATHON E.G. LPG LIMITED,
                          Appellees
              ________________________________

       This cause, an appeal from the order denying appellants’ motion to enforce
final judgment, signed, December 15, 2011, was heard on the transcript of the
record. The record shows that the order is not a final judgment or an appealable
order. We therefore order the appeal DISMISSED.
       We order appellants, J.C. Walter, III, Carole Walter Looke, J.C. Walter, Jr.,
Ltd., F. Fox Benton, III, Moreno Energy, Inc., William C. Oehmig, The Cain 1988
Descendants’ Trust, Mary H. Cain, Mary H. Cain Marital trust, Robert D. Jolly,
Howard Chapman, Ruth B. Smalley, Arthur L. Smalley, III, Tom E. Smalley,
Barbara Beth Frank Sharman Trust, Janis Kay Frank Henry Trust, and Margaret
Weaver, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.